EXHIBIT 10.1
 


INDEMNIFICATION AGREEMENT


THIS INDEMNIFICATION AGREEMENT made and entered into this ___ day of _________,
____ (“Agreement”), by and among ANSYS, Inc., a Delaware corporation (and where
appropriate, any Entity (as hereinafter defined) controlled directly or
indirectly by any it (collectively, the “Companies,” and individually, a
“Company”)), and _____________________ (the “Indemnitee”):
 
WHEREAS, it is essential to the Companies that they be able to retain and
attract as directors and officers the most capable persons available;
 
WHEREAS, increased corporate litigation has subjected directors and officers to
litigation risks and expenses, and the limitations on the availability of
directors and officers liability insurance have made it increasingly difficult
for the Companies to attract and retain such persons;
 
WHEREAS, their respective by-laws require the Companies to indemnify their
directors and officers to the fullest extent permitted by law and permit them to
make other indemnification arrangements and agreements;
 
WHEREAS, the Companies desire to provide Indemnitee with specific contractual
assurance of Indemnitee’s rights to full indemnification against litigation
risks and expenses (regardless, among other things, of any amendment to or
revocation of any of the Companies’ respective by-laws or any change in the
ownership of any of the Companies or the composition of any of their respective
Boards of Directors), which indemnification is intended to be greater than that
which is afforded by the Companies’ respective certificates of incorporation,
by-laws and, to the extent insurance is available, the coverage of Indemnitee
under the Companies’ respective directors and officers liability insurance
policies; and
 
WHEREAS, Indemnitee is relying upon the rights afforded under this Agreement in
continuing in Indemnitee’s position as an officer and/or director of each of the
Companies.
 
NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Companies and Indemnitee do hereby covenant and agree as follows:
 
 
1

--------------------------------------------------------------------------------

 
1. Definitions.
 
(a) “Corporate Status” describes the status of a person who is serving or has
served (i) as a director or officer of any of the Companies, (ii) in any
capacity with respect to any employee benefit plan of any of the Companies, or
(iii) as a director, partner, manager, member, trustee, officer, employee or
agent of any other Entity at the request of any of the Companies.
 
(b) “Entity” shall mean any corporation, partnership, limited liability company,
joint venture, trust, foundation, association, organization or other legal
entity and any group or division of any Company or any of its subsidiaries.
 
(c) “Expenses” shall mean all reasonable fees, costs and expenses incurred in
connection with any Proceeding (as defined below), including, without
limitation, attorneys’ fees, disbursements and retainers (including, without
limitation, any such fees, disbursements and retainers incurred by Indemnitee
pursuant to Sections 10 and 11(c) of this Agreement), fees and disbursements of
expert witnesses, private investigators and professional advisors (including,
without limitation, accountants and investment bankers), court costs, transcript
costs, fees of experts, travel expenses, duplicating, printing and binding
costs, telephone and fax transmission charges, postage, delivery services,
secretarial services, and other disbursements and expenses.
 
(d) “Indemnifiable Expenses,” “Indemnifiable Liabilities” and “Indemnifiable
Amounts” shall have the meanings ascribed to those terms in Section 3(a) below.
 
(e) “Liabilities” shall mean judgments, damages, liabilities, losses, penalties,
excise taxes, fines and amounts paid in settlement.
 
(f) “Proceeding” shall mean any threatened, pending or completed claim, action,
suit, arbitration, alternate dispute resolution process, investigation,
administrative hearing, appeal, or any other proceeding, whether civil,
criminal, administrative or investigative, whether formal or informal, including
a proceeding initiated by Indemnitee pursuant to Section 10 of this Agreement to
enforce Indemnitee’s rights hereunder.
 
2. Services of Indemnitee.  In consideration of each Company’s covenants and
commitments hereunder, Indemnitee agrees to serve or continue to serve as a
director or officer of such Company.  However, this Agreement shall not impose
any obligation on Indemnitee or any Company to continue Indemnitee’s service to
such Company beyond any period otherwise required by law or by other agreements
or commitments of the parties, if any.
 
3. Agreement to Indemnify.  The Companies agree to indemnify Indemnitee as
follows:
 
(a) Subject to the exceptions contained in Section 4(a) below, if Indemnitee was
or is a party or is threatened to be made a party to any Proceeding (other than
an action by or in the right of one or more of the Companies) by reason of
Indemnitee’s Corporate Status, Indemnitee shall be indemnified by the Companies
against all Expenses and Liabilities incurred or paid by
 
 
2

--------------------------------------------------------------------------------

 
Indemnitee in connection with such Proceeding (referred to herein as
“Indemnifiable Expenses” and “Indemnifiable Liabilities,” respectively, and
collectively as “Indemnifiable Amounts”).
 
(b) Subject to the exceptions contained in Section 4(b) below, if Indemnitee was
or is a party or is threatened to be made a party to any Proceeding by or in the
right of one or more of the Companies to procure a judgment in its favor by
reason of Indemnitee’s Corporate Status, Indemnitee shall be indemnified by the
Companies against all Indemnifiable Expenses.
 
4. Exceptions to Indemnification.  Indemnitee shall be entitled to
indemnification under Sections 3(a) and 3(b) above in all circumstances other
than the following:
 
(a) If indemnification is requested under Section 3(a) and it has been
adjudicated finally by a court of competent jurisdiction that, in connection
with the subject of the Proceeding out of which the claim for indemnification
has arisen, Indemnitee failed to act in good faith and in a manner Indemnitee
reasonably believed to be in or not opposed to the best interests of the Company
with respect to which Indemnitee’s Corporate Status has given rise to a claim
against Indemnitee (the “Relevant Company”), or, with respect to any criminal
action or proceeding, Indemnitee had reasonable cause to believe that
Indemnitee’s conduct was unlawful, Indemnitee shall not be entitled to payment
of Indemnifiable Amounts hereunder.
 
(b) If indemnification is requested under Section 3(b) and:
 
(i) it has been adjudicated finally by a court of competent jurisdiction that,
in connection with the subject of the Proceeding out of which the claim for
indemnification has arisen, Indemnitee failed to act in good faith and in a
manner Indemnitee reasonably believed to be in or not opposed to the best
interests of the Relevant Company, Indemnitee shall not be entitled to payment
of Indemnifiable Expenses hereunder; or
 
(ii) it has been adjudicated finally by a court of competent jurisdiction that
Indemnitee is liable to the Relevant Company with respect to any claim, issue or
matter involved in the Proceeding out of which the claim for indemnification has
arisen, including, without limitation, a claim that Indemnitee received an
improper personal benefit, no Indemnifiable Expenses shall be paid with respect
to such claim, issue or matter unless the Court of Chancery or another court in
which such Proceeding was brought shall determine upon application that, despite
the adjudication of liability, but in view of all the circumstances of the case,
Indemnitee is fairly and reasonably entitled to indemnity for such Indemnifiable
Expenses which such court shall deem proper.
 
5. Procedure for Payment of Indemnifiable Amounts.  Indemnitee shall submit to
the Companies a written request specifying the Indemnifiable Amounts for which
Indemnitee seeks payment under Section 3 of this Agreement and the basis for the
claim.  The Companies shall pay such Indemnifiable Amounts to Indemnitee within
twenty (20) calendar days of receipt of the request.  At the request of the
Companies, Indemnitee shall furnish such documentation and information as are
reasonably available to Indemnitee and necessary to establish that Indemnitee is
entitled to indemnification hereunder.
 
 
3

--------------------------------------------------------------------------------

 
6. Indemnification for Expenses of a Party Who is Wholly or Partly
Successful.  Notwithstanding any other provision of this Agreement, and without
limiting any such provision, to the extent that Indemnitee is, by reason of
Indemnitee’s Corporate Status, a party to and is successful, on the merits or
otherwise, in any Proceeding, Indemnitee shall be indemnified against all
Expenses reasonably incurred by Indemnitee or on Indemnitee’s behalf in
connection therewith.  If Indemnitee is not wholly successful in such Proceeding
but is successful, on the merits or otherwise, as to one or more but less than
all claims, issues or matters in such Proceeding, the Companies shall indemnify
Indemnitee against all Expenses reasonably incurred by Indemnitee or on
Indemnitee’s behalf in connection with each successfully resolved claim, issue
or matter.  For purposes of this Agreement, the termination of any claim, issue
or matter in such a Proceeding by dismissal, with or without prejudice, shall be
deemed to be a successful result as to such claim, issue or matter.
 
7. Effect of Certain Resolutions.  Neither the settlement or termination of any
Proceeding nor the failure of a Company to award indemnification or to determine
that indemnification is payable shall create an adverse presumption that
Indemnitee is not entitled to indemnification hereunder.  In addition, the
termination of any proceeding by judgment, order, settlement, conviction, or
upon a plea of nolo contendere or its equivalent shall not create a presumption
that Indemnitee did not act in good faith and in a manner which Indemnitee
reasonably believed to be in or not opposed to the best interests of a Company
or, with respect to any criminal action or proceeding, had reasonable cause to
believe that Indemnitee’s action was unlawful.
 
8. Agreement to Advance Interim Expenses; Conditions.  The Companies shall pay
to Indemnitee all Indemnifiable Expenses incurred by Indemnitee in connection
with any Proceeding, including a Proceeding by or in the right of one or more of
the Companies, in advance of the final disposition of such Proceeding, if
Indemnitee furnishes the Companies with a written undertaking to repay the
amount of such Indemnifiable Expenses paid to Indemnitee if it is finally
determined by a court of competent jurisdiction that Indemnitee is not entitled
under this Agreement to indemnification with respect to such Expenses.  Such
undertaking shall be an unlimited general obligation of Indemnitee, shall be
accepted by the Companies without regard to the financial ability of Indemnitee
to make repayment, and in no event shall be required to be secured.
 
9. Procedure for Payment of Interim Expenses.  Indemnitee shall submit to the
Companies a written request specifying the Indemnifiable Expenses for which
Indemnitee seeks an advancement under Section 8 of this Agreement, together with
documentation evidencing that Indemnitee has incurred such Indemnifiable
Expenses.  Payment of Indemnifiable Expenses under Section 8 shall be made no
later than twenty (20) calendar days after the Companies’ receipt of such
request and the undertaking required by Section 8.
 
 
4

--------------------------------------------------------------------------------

 
10. Remedies of Indemnitee.
 
(a) Right to Petition Court.  In the event that Indemnitee makes a request for
payment of Indemnifiable Amounts under Sections 3 and 5 above or a request for
an advancement of Indemnifiable Expenses under Sections 8 and 9 above and the
Companies fail to make such payment or advancement in a timely manner pursuant
to the terms of this Agreement, Indemnitee may petition the Court of Chancery to
enforce the Companies’ obligations under this Agreement.
 
(b) Burden of Proof.  In any judicial proceeding brought under Section 10(a)
above, the Companies shall have the burden of proving that Indemnitee is not
entitled to payment of Indemnifiable Amounts hereunder.
 
(c) Expenses.  The Companies agree to reimburse Indemnitee in full for any
Expenses incurred by Indemnitee in connection with investigating, preparing for,
litigating, defending or settling any action brought by Indemnitee under Section
10(a) above, or in connection with any claim or counterclaim brought by the
Companies in connection therewith.
 
(d) Validity of Agreement.  The Companies shall be precluded from asserting in
any Proceeding, including, without limitation, an action under Section 10(a)
above, that the provisions of this Agreement are not valid, binding and
enforceable or that there is insufficient consideration for this Agreement and
shall stipulate in court that the Companies are bound by all the provisions of
this Agreement.
 
(e) Failure to Act Not a Defense.  The failure of any of the Companies
(including its Board of Directors or any committee thereof, independent legal
counsel, or stockholders) to make a determination concerning the permissibility
of the payment of Indemnifiable Amounts or the advancement or Indemnifiable
Expenses under this Agreement shall not be a defense in any action brought under
Section 10(a) above, and shall not create a presumption that such payment or
advancement is not permissible.
 
11. Defense of the Underlying Proceeding.
 
(a) Notice by Indemnitee.  Indemnitee agrees to notify the Companies
promptly  upon being served with any summons, citation, subpoena, complaint,
indictment, information, or other document relating to any Proceeding which may
result in the payment of Indemnifiable Amounts or the advancement of
Indemnifiable Expenses hereunder; provided, however, that the failure to give
any such notice shall not disqualify Indemnitee from the right to receive
payments of Indemnifiable Amounts or advancements of Indemnifiable Expenses
unless the Companies’ ability to defend in such Proceeding is materially and
adversely prejudiced.
 
(b) Defense by Companies.  Subject to the provisions of the last sentence of
this Section 11(b) and of Section 11(c) below, the Companies shall have the
right to defend Indemnitee in any Proceeding which may give rise to the payment
of Indemnifiable Amounts hereunder; provided, however that the Companies shall
notify Indemnitee of any such decision to defend within ten (10) days of receipt
of notice of any such Proceeding under Section 11(a) above.  The Companies shall
not, without the prior written consent of Indemnitee, consent to the entry of
any
 
 
5

--------------------------------------------------------------------------------

 
judgment against Indemnitee or enter into any settlement or compromise which
does not include, as an unconditional term thereof, the full release of
Indemnitee from all liability in respect of such Proceeding, which release shall
be in form and substance satisfactory to Indemnitee.  This Section 11(b) shall
not apply to a Proceeding brought by Indemnitee under Section 10(a) above or
pursuant to Section 19 below.
 
(c) Indemnitee’s Right to Counsel.  Notwithstanding the provisions of Section
11(b) above, if in a Proceeding to which Indemnitee is a party by reason of
Indemnitee’s Corporate Status, Indemnitee has separate defenses or counterclaims
to assert with respect to any issue which may not be consistent with the
position of other defendants in such Proceeding, Indemnitee shall be entitled to
be represented by separate legal counsel of Indemnitee’s choice at the expense
of the Companies.  In addition, if any of the Companies fails to comply with any
of its obligations under this Agreement or in the event that any of the
Companies or any other person takes any action to declare this Agreement void or
unenforceable, or institutes any action, suit or proceeding to deny or to
recover from Indemnitee the benefits intended to be provided to Indemnitee
hereunder, Indemnitee shall have the right to retain counsel of Indemnitee’s
choice, at the expense of the Companies, to represent Indemnitee in connection
with any such matter.
 
12. Representations and Warranties of the Companies.  Each of the Companies
hereby represents and warrants to Indemnitee as follows:
 
(a) Authority.  Such Company has all necessary power and authority to enter
into, and be bound by the terms of, this Agreement, and the execution, delivery
and performance of the undertakings contemplated by this Agreement have been
duly authorized by the Company.
 
(b) Enforceability.  This Agreement, when executed and delivered by such Company
in accordance with the provisions hereof, shall be a legal, valid and binding
obligation of the Company, enforceable against the Company in accordance with
its terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, moratorium, reorganization or similar laws affecting the
enforcement of creditors’ rights generally.
 
13. Insurance.  The Companies shall, from time to time, make the good faith
determination whether or not it is practicable for the Companies to obtain and
maintain a policy or policies of insurance with reputable insurance companies
providing the Indemnitee with coverage for losses from wrongful acts, and to
ensure the Companies’ performance of their indemnification obligations under
this Agreement.  Among other considerations, the Companies will weigh the costs
of obtaining such insurance coverage against the protection afforded by such
coverage.  In all policies of director and officer liability insurance,
Indemnitee shall be named as an insured in such a manner as to provide
Indemnitee the same rights and benefits as are accorded to the most favorably
insured of the Companies’ officers and directors.  Notwithstanding the
foregoing, the Companies shall have no obligation to obtain or maintain such
insurance if the Companies determine in good faith that such insurance is not
reasonably available, if the premium costs for such insurance are
disproportionate to the amount of coverage provided, or if the coverage provided
by such insurance is limited by exclusions so as to provide an insufficient
benefit.
 
 
6

--------------------------------------------------------------------------------

 
14. Contract Rights Not Exclusive.  The rights to payment of Indemnifiable
Amounts and advancement of Indemnifiable Expenses provided by this Agreement
shall be in addition to, but not exclusive of, any other rights which Indemnitee
may have at any time under applicable law, any Company’s by-laws or certificate
of incorporation, or any other agreement, vote of stockholders or directors, or
otherwise, both as to action in Indemnitee’s official capacity and as to action
in any other capacity as a result of Indemnitee’s serving as a director or
officer of any of the Companies.
 
15. Successors.  This Agreement shall be (a) binding upon all successors and
assigns of each of the Companies (including any transferee of all or a
substantial portion of the business, stock and/or assets of any Company and any
direct or indirect successor by merger or consolidation or otherwise by
operation of law) and (b) binding on and shall inure to the benefit of the
heirs, personal representatives, executors and administrators of
Indemnitee.  This Agreement shall continue for the benefit of Indemnitee and
such heirs, personal representatives, executors and administrators after
Indemnitee has ceased to have Corporate Status.
 
16. Subrogation.  In the event of any payment of Indemnifiable Amounts under
this Agreement, the Companies shall be subrogated to the extent of such payment
to all of the rights of contribution or recovery of Indemnitee against other
persons, and Indemnitee shall take, at the request of the Companies, all
reasonable action necessary to secure such rights, including the execution of
such documents as are necessary to enable the Companies to bring suit to enforce
such rights.
 
17. Change in Law.  To the extent that a change in Delaware law (whether by
statute or judicial decision) shall permit broader indemnification than is
provided under the terms of the by-laws of the Companies and this Agreement,
Indemnitee shall be entitled to such broader indemnification and this Agreement
shall be deemed to be amended to such extent.
 
18. Severability.  Whenever possible, each provision of this Agreement shall be
interpreted in such a manner as to be effective and valid under applicable law,
but if any provision of this Agreement, or any clause thereof, shall be
determined by a court of competent jurisdiction to be illegal, invalid or
unenforceable, in whole or in part, such provision or clause shall be limited or
modified in its application to the minimum extent necessary to make such
provision or clause valid, legal and enforceable, and the remaining provisions
and clauses of this Agreement shall remain fully enforceable and binding on the
parties.
 
19. Indemnitee as Plaintiff.  Except as provided in Section 10(c) of this
Agreement and in the next sentence, Indemnitee shall not be entitled to payment
of Indemnifiable Amounts or advancement of Indemnifiable Expenses with respect
to any Proceeding brought by Indemnitee against any Company, any Entity which it
controls, any director or officer thereof, or any third party, unless such
Company has consented to the initiation of such Proceeding.  This Section shall
not apply to counterclaims or affirmative defenses asserted by Indemnitee in an
action brought against Indemnitee.
 
20. Joint and Several Liability.  The obligations of the Companies hereunder
shall be joint and several.
 
 
7

--------------------------------------------------------------------------------

 
21. Modifications and Waiver.  Except as provided in Section 17 above with
respect to changes in Delaware law which broaden the right of Indemnitee to be
indemnified by the Companies, no supplement, modification or amendment of this
Agreement shall be binding unless executed in writing by each of the parties
hereto.  No waiver of any of the provisions of this Agreement shall be deemed or
shall constitute a waiver of any other provisions of this Agreement (whether or
not similar), nor shall such waiver constitute a continuing waiver.
 
22. General Notices.  All notices, requests, demands and other communications
hereunder shall be in writing and shall be deemed to have been duly given (a)
when delivered by hand, (b) when transmitted by facsimile and receipt is
acknowledged, or (c) if mailed by certified or registered mail with postage
prepaid, on the third business day after the date on which it is so mailed:
 

  (i)
If to Indemnitee, to:
                                    (ii)
If to the Companies, to:
     
ANSYS, Inc.
275 Technology Drive
Canonsburg, PA  15317
Attention:  President
Facsimile No.:  (724) 514-3091

 
or to such other address as may have been furnished in the same manner by any
party to the others.
 
 
 
8

--------------------------------------------------------------------------------

 
23. Governing Law.  This Agreement shall be governed by and construed and
enforced under the laws of Delaware without giving effect to the provisions
thereof relating to conflicts of law.
 
24. Consent to Jurisdiction.  The Companies hereby irrevocably and
unconditionally consent to the jurisdiction of the courts of the State of
Delaware and the United States District Court for the District of Delaware.  The
Companies hereby irrevocably and unconditionally waive any objection to the
laying of venue of any Proceeding arising out of or relating to this Agreement
in the courts of the State of Delaware or the United States District Court for
the District of Delaware, and hereby irrevocably and unconditionally waive and
agree not to plead or claim that any such Proceeding brought in any such court
has been brought in an inconvenient forum.
 
25. Agreement Governs.  This Agreement is to be deemed consistent wherever
possible with relevant provisions of the Companies’ respective by-laws and
certificates of incorporation; however, in the event of a conflict between this
Agreement and such provisions, the provisions of this Agreement shall control.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
 
 
 
 
9

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
 


 

 
ANSYS, INC.
 
     
Name:  James E. Cashman III
Title:  President and CEO





INDEMNITEE


 

   

 
 
 
10


--------------------------------------------------------------------------------